Citation Nr: 1729859	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  06-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include osteoarthritis and status post total knee replacement. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1951 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision of the St. Petersburg, Florida Regional Office.  This matter was last before the Board in September 2016, whereupon it was remanded for additional development of the record.  After the issuance of an April 2017 supplemental statement of the case in which the issues on appeal remained denied, the case was returned to Board for its adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1. The competent medical evidence does not demonstrate that the appellant's right knee disorder is attributable to any incident of service, to include as secondary to a service-connected disability.

2.  During the entire period on appeal, the Veteran was not precluded due to the impact of his service-connected disabilities from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


2.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. §§ 4.16(a), 4.16(b) (2016); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Right Knee Disability

The Veteran asserts that his right knee osteoarthritis and status post total knee replacement is attributable to his service.  Specifically, he contends that he suffered a right knee injury while in service that he did not report, and that he continued to experience symptoms of a right knee disability ever since that injury.  In the alternative, he offers that he experienced a right knee injury prior to service that resulted in a preexisting right knee disability that was aggravated by his service.  As a further alternative, he argues that his right knee disability is due to or aggravated beyond its normal progression by service-connected disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A review of the Veteran's service treatment records shows that on his December 1950 report of medical history submitted upon enlistment into service he reported having a fall in 1946 which required hospitalization.  He did not specify what parts of his body, if any, were injured as a result of the fall.  On the subsequent January 1951 enlistment examination there was no comment regarding a prior history of injury to the right knee, and the examiner found no abnormalities in the lower extremities.  Thereafter, in an April 1972 outpatient record, the Veteran complained of soreness and stiffness in his right knee, and was evaluated as having a mild right knee sprain.  In a March 1983 outpatient record the Veteran complained of pain and swelling in both knees, although he was only evaluated for the left knee.  On the April 1983 report of medical history that corresponded with discharge the Veteran stated that he had a history of pain and swelling in his right knee although at the time of report he was experiencing pain in his left knee rather than in his right.  

Other than these documented complaints regarding right knee pain and swelling, the Veteran's service treatment records are absent any reference to symptoms of a right knee disability.  On the Veteran's March 1982 examination, the latest in-service examination available in the record, the Veteran's lower extremities were evaluated as being normal, and there is no mention of any symptoms of a right knee disability, despite the fact that the Veteran reported consistent back pain during the same examination.  All of the prior examinations are also absent any reference to symptoms of a right knee disability. 

Post-service, the Veteran was evaluated for his right knee almost immediately in connection with an original claim of service connection for a right knee disability.  On a June 1984 VA examination, the Veteran reported discomfort in both knee joints when stooping and bending.  A physical examination revealed slight exostosis of the upper lateral patellae borders and slight crepitus of the right knee joint on movement.  No swelling was noted.   A corresponding  June 1984 radiographic examination of the right knee revealed no significant bone or join abnormalities.  Upon completion of the examination, and in consideration of the radiographic testing results, the examiner declined to diagnose any right knee disability.  

The claims file does not contain any other relevant medical records pertinent to the right knee claim prior to March 2002 records documenting the Veteran's right knee total arthroplasty.  In an outpatient record, the Veteran reported that he had been having right knee pain for years that began as a child but had increased in severity over the past 3 to 4 years.  He also asserted that he was unable to ambulate more than 5 blocks at a time, and that he experienced pain with all ambulatory activities.  

In an August 2002 progress note from All Florida Orthopedic Associates, which detail the Veteran's status after his right total knee replacement in March 2002, the Veteran reported that he was recovering well from the surgery.  Thereafter, in a December 2005 progress note from All Florida the Veteran reported right knee swelling and edema that he believed was secondary to overuse from the left knee pain.  He was evaluated as having tendinitis of the right knee secondary to overuse and status post total knee arthroplasty.  A Dr. W.L., the Veteran's treating physician, stated that his in-service knee injury "may well have contributed on a long-term basis" to the current right knee disability.  It appears that he also stated on a corresponding outpatient record that the Veteran's right knee swelling was "probably due to overuse due to left knee pain".  Subsequently, a July 2006 progress note from All Florida shows that the Veteran continued to complain of right knee pain, which again was evaluated as right knee patellar tendinitis.  In a November 2007 progress note Dr. W.L. noted that the Veteran's complaints regarding his right knee pain began about a year prior.  

In an April 2009 statement, a B.J., who identified herself as the Veteran's former coworker, asserted that the Veteran would report to work in obvious physical pain and with difficulty walking.  According to B.J., the Veteran told her that his knees were hurting him on occasion. 

The Veteran was afforded a VA examination in May 2009 to evaluate the nature and severity of his right knee disability.  He detailed an incident in 1972 when his knee gave out while in service and he was diagnosed with a right knee sprain.  According to him, he had experienced symptoms of pain and stiffness ever since that incident that got progressively worse.  He asserted that he had two to three flare-ups per week that increased those symptoms.  He stated that he was unable to stand for more than a few minutes and could only walk 50 yards at a time.  A physical examination revealed crepitus, tenderness, and abnormal motion.  After concluding the examination, the examiner diagnosed the Veteran with degenerative joint disease of the right knee status-post total knee arthroplasty.  

The examiner then opined that it was less likely than not that the right knee disability was due to service or that it was secondary to the service-connected left knee disability.  In support thereof, the examiner noted that the Veteran did not manifest X-ray evidence of degenerative joint disease until May 1984 which was 13 months after separation.  Furthermore, the examiner asserted that there was no medical literature which supported a finding that degenerative joint disease of the left knee would lead to the development of degenerative joint disease of the right knee, as the Veteran had asserted was the case.  The examiner concluded by highlighting the fact that the Veteran only complained of symptoms of a right knee disability on one occasion while in service in 1972 and that those symptoms apparently resolved as he did not mention them again, except as a point of reference when describing his left knee pain that manifested near the end of his service in 1982 and 1983.  

The Veteran's claims file was evaluated by a VA examiner in February 2013 for the purpose of eliciting a new opinion regarding the etiology of the right knee disability.  Specifically, the examiner found that it was less likely than not that the left knee disability aggravated the right knee degenerative joint disease.  In support thereof, the examiner noted that there was no medical literature that found any connection between a knee disorder on one side of the body and a separate knee disorder on the other side of the body.  The examiner acknowledged that the Veteran was found to have degenerative joint disease of the right knee a little over a year after service but commented that he did not require total knee arthroplasty until nearly 20 years later. 

The Veteran was afforded an entirely new VA examination in July 2013 to again evaluate the nature and etiology of the right knee disability.  A physical examination showed less movement than normal, pain on movement, swelling, and disturbance of locomotion.  The examiner also noted degenerative arthritis.  It was the examiner's impression that the bilateral knee disabilities together would impact the Veteran's ability to work as he was restricted to walking only two blocks and standing only five minutes.  With regards to the etiology of the right knee disability, the examiner detailed that the Veteran reported that he suffered an injury in 2003 after he twisted his right knee, which led to his total knee replacement.  The examiner commented that the presence of arthritis a few years after service is not an indication of relation to service.  Accordingly, the examiner found that the most likely cause of the current right knee disability was the post-service injury reported by the Veteran. 

The RO secured an addendum opinion to the July 2013 examiner's opinion in May 2016, with the purpose of clarifying the rationale for finding it less likely than not that the left knee disability aggravated the right knee disability beyond its normal progression.  In affirming that opinion, the May 2016 examiner found that the right knee disability was due to a post-separation injury.  Furthermore, the examiner reiterated that there was no medical literature supporting a finding that a left knee disability could aggravate or cause a right knee disability. 

The Veteran was afforded an entirely new VA examination yet again in September 2016 to once more secure an opinion regarding the etiology of the right knee disability.  He reported that his right knee gave out while in service in 1963 but that he did not report the injury at the time.  He also stated that he had a right knee injury prior to service at the age of 13 due to him falling several feet during an entrance physical examination.  According to the Veteran he had fallen several times due to his right knee giving out on him.  His current symptoms included stiffness, occasional buckling, and aching at night.  He denied popping, locking or knee swelling.  A physical examination showed abnormal range of motion.  

As for the etiology of the condition, the examiner opined that the it was less likely than not that the right knee disability was attributable to service, to include as due to aggravation by the left knee disability.  To begin, the examiner noted that knee sprains, such as the one the Veteran experienced while in service, do not cause osteoarthritis to manifest many years later.  Furthermore, the examiner found it unlikely that the Veteran had any preexisting right knee disability that would have been exacerbated by the in-service knee sprain or military service in general.  Finally, the examiner commented that medical literature did not support there being any connection between left knee disabilities and right knee disabilities. 

The RO secured an addendum opinion to the September 2016 VA examiner's opinion in January 2017.  At the outset, the examiner found no evidence to show that either osteoarthritis or status post-right knee arthroplasty, the two diagnosed conditions encompassing the right knee disability, unmistakably preexisted service.  The examiner then found that it was less likely than not that the disability was incurred in or was otherwise attributable to service.  In support thereof, the examiner noted that there were no service treatment records showing either diagnosis.  The examiner did acknowledge the 1972 right knee sprain and the reported injury at the age of 13, but found that neither injury would lead to the development of osteoarthritis or necessitate a total knee replacement.  Finally, the examiner found that it was less likely than not that the right knee condition was either caused or aggravated by any service-connected condition.  In support thereof, the examiner commented that there was no medical literature which found a connection between a contralateral knee condition, a back condition, and/or an ankle condition and the development of a right knee condition.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that service connection is warranted for a right knee disability.  Although the Board acknowledges that the Veteran had a right knee injury in service in 1972 that was diagnosed as a right knee strain, there are no further documented symptoms of a right knee disability in the Veteran's service treatment records other than his reference to symptoms of right knee pain and swelling when discussing his left knee disability on the April 1983 report of medical history.  Moreover, the June 1984 VA examiner declined to diagnose a right knee disability after evaluating the nature of the Veteran's complaints of slight right knee swelling and discomfort.  

As a layperson, the Veteran is competent to describe the symptoms of his right knee disability and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   That being said, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to conclude that his right knee disability was incurred in service, to include as due to the in-service right knee strain.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  That type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease. 

The Veteran's assertions must be considered in light of the medical opinions of record.  The Board acknowledges that the Veteran's longtime treating doctor, Dr. W.L., stated in December 2005 that the Veteran's in-service knee injury "may well have contributed on a long-term basis" to the current right knee disability.  He also stated that the right knee swelling was "probably due to overuse due to left knee pain".  In considering the probative value of these statements, the Board notes that although it is not required that a doctor's opinion as to etiology be stated to an absolute certainty, service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  Accordingly, an opinion phrased in terms tantamount to "may" be related is an insufficient basis for an award of service connection.  See Bloom v. West, 13 App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provided the required degree of  medical certainty).  Dr. W.L.'s December 2005 statements, couched as they are in speculative language, cannot support the Veteran's claim of service connection. 

By contrast, the Veteran has been evaluated by several distinct VA examiners, all of whom have concluded that it was less likely than not that the Veteran incurred a right knee disability in service or that the in-service injury was the cause of his later development of a right knee disability.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (after relating medical testimony at issue to expert testimony used in federal court, the Court of Appeals for Veterans Claims [CAVC] referred to Federal Rule of Evidence 702 for guidance on evaluating the probative value of medical testimony and affirmed the Board's assignment of probative weight to a VA medical examiner who based her conclusions on a thorough review of the veteran's medical records as well as the results of several tests she administered.).  

Here, each VA examiner who concluded that it was less likely than not that the Veteran incurred a right knee disability in service highlighted the fact that the Veteran did not make any complaints of symptoms of a right knee disability after the one instance in 1972, and further noted that his lower extremities were found to be normal on the discharge examination.  Moreover, those examiners repeatedly discussed the fact that medical literature did not support a determination that a right knee sprain would lead to the development of degenerative joint disease or necessitate a total knee replacement.  As the many VA examiner opinions were well supported with a thorough rationale that took into consideration the Veteran's medical history and lay testimony as well as medical literature, the Board finds those opinions to be highly probative of the issue at hand.  

In summation, other than the one instance of a documented right knee injury and diagnosed right knee sprain, the service treatment records are absent any reported symptoms of a right knee disability.  Although the Veteran has repeatedly asserted that he incurred a right knee disability in service that has continued to this day, the lack of medical evidence to support this assertion makes his statements far less probative than those of the many VA examiners who found the opposite.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Accordingly, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

As an alternative to the predominant theory of entitlement to service connection for right knee disability, the Veteran asserts that his right knee disability preexisted service and was aggravated by service beyond its normal course.  However, no right knee disability was noted on entry.  As discussed previously, the Veteran reported that he fell from a great height at the age of 13 and injured his right knee, and has experienced symptoms of a right knee disability ever since.  However, he only reported experiencing right knee pain and swelling while in service as associated with a right knee sprain in 1972 .  Furthermore, he did not specify that his right knee was injured as due to a fall in the 1950 report of medical history.  In considering this evidence, each VA examiner who opined as to whether the Veteran had a preexisting right knee disability found that the evidence did not support such a determination.  In light of the fact that the Veteran never reported specifically injuring his right knee prior to service at any time in over 30 years of service, and in acknowledgement of the concurring opinions of several VA examiners, the Board finds that the evidence of record does not support that the right knee disability existed prior to service.  Accordingly, the appellant's alternative theory of entitlement to service connection for right knee disability as a preexisting condition is rejected as well.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The Veteran has also set forth the theory that his right knee disability is secondary to a service-connected disability, specifically his left knee disability.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has asserted that his left knee disability has forced him to put undue strain on his right knee, exacerbating the symptoms of a right knee disability and aggravating the condition beyond its normal progression.  As stated, the Veteran's contentions that he experienced worsening of his right knee disability at the same time that he was experiencing symptoms of a left knee disability are credible, and competent to the extent that the Veteran has truthfully reported the history of his distinct knee disabilities.  Layno, 6 Vet. App. at 465.  Again, however, there is no evidence in the record which indicates that the Veteran has sufficient competence through expertise or knowledge to conclude that his right knee disability has been aggravated beyond its normal progression by a service-connected disability.  Jandreau, 491 F.3d at 1372.  

The Veteran's assertions must be considered in light of the several VA examiners who have each found that it was less likely than not that the Veteran's right knee disability was aggravated beyond its normal progression by a service-connected disability.  Specifically, the Board notes the January 2017 addendum opinion, in which the examiner commented that medical literature did not support a connection between a contralateral knee condition, a back condition, and/or an ankle condition and the development of a right knee condition, which is exactly what the Veteran has contended.  The reference to medical literature coupled with medical expertise and a thorough review of the claims file lends a great amount of probative weight to the various VA examiners who each opined that it was less likely than not that the right knee disability was aggravated beyond its normal progression by a service-connected disability.  As the Veteran has presented no evidence other than his own testimony to support his contention that his right knee disability was aggravated beyond its normal progression by a service-connected disability, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).

The Veteran may still be entitled to service connection if all of the evidence establishes that the right knee disability is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is nearly a 20 year gap between discharge and the diagnosis of degenerative joint disease and the right knee arthroplasty in 2002.  Furthermore, the Veteran's contention that his right knee disability was related to a service-connected disability was refuted by several VA examiners, most recently in a January 2017 addendum opinion.  Moreover, the Veteran's claim that he had a right knee disability prior to service that was aggravated by service was also refuted as there was no evidence of any such injury in the claims file and it was not recorded on the entrance examination.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's right knee disability is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a right knee disability under 38 C.F.R. §§ 3.303(d) and 3.310 is denied, and as such the Veteran's claim for a right knee disability in total must be denied. 

TDIU

The Veteran filed his initial claim for TDIU in April 22, 2002 as part of his claim of service connection for a variety of conditions.  Accordingly, the Board will consider the applicability of TDIU from April 22, 2001, a year prior to the Veteran's claim.  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

During the period from April 22, 2001 to April 22, 2002, the Veteran was service connected for left total knee arthroplasty, with a 10 percent rating, and bilateral sensorineural hearing loss (SNHL), with a noncompensable rating.  Thereafter, effective April 22, 2012, the Veteran was granted service connection for intervertebral disc narrowing, with a 20 percent rating, as well as residuals of a chip fracture of the right medial malleolus, with a 10 percent rating.  Furthermore, the evaluation of the bilateral SNHL was increased to 10 percent.  The combined total rating for all of the service-connected disabilities from April 22, 2002, was 40 percent.  Effective April 29, 2002, the Veteran was also granted service-connection for bilateral tinnitus, with a 10 percent rating, increasing the combined total rating to 50 percent.  Effective September 26, 2006, the Veteran was granted a temporary 100 percent rating for his left total knee arthroplasty.  That rating was reduced to 30 percent effective December 1, 2007, one year following the date of his left knee surgery.  The total combined rating from December 1, 2007 is thus 60 percent. 

The Veteran has not met the criteria for schedular consideration for TDIU at any point during the pendency of the appeal.  However, the Veteran may still be entitled to referral for consideration of an extraschedular grant of TDIU, however, if the evidence shows that he was unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

After reviewing the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran was precluded from securing substantially gainful work by virtue of his service-connected disabilities.  On the Veteran's initial formal application for TDIU, submitted on VA Form 21-8940 in November 2002, he indicated that he last worked full time in March 2002, which is also when he became too disabled to work.  He stated that he left his last job because of a disability but acknowledged that he had not tried to obtain new employment since leaving his former job.  He did not indicate what degree of education he had or if he had any additional training.  

In an August 2002 correspondence, a representative from the Veteran's former employer, eSchool Solutions, Inc., stated that the Veteran worked at the company up until March 2002, at which point he was required to leave work due to a knee injury that occurred off-premises during hours he was not working.  According to the letter the Veteran informed the company that he would not be able to return to work due to his medical condition.  

During a February 2005 audiology examination, the Veteran stated that his greatest difficulty with his hearing was understanding people at work.  According to the Veteran he worked as a part-time ticket counter officer and had trouble understanding customers.  He acknowledged that he was not wearing hearing aids at that time.  

The Veteran was also afforded VA examinations regarding his right ankle, left knee, and intervertebral disc narrowing in February 2005.  Starting with the right ankle examination, the Veteran reported experiencing pain three to four days a week as well as intermittent swelling.  After a physical examination, the examiner found that the only occupational impact the ankle condition had was that it precluded prolonged walking, which the examiner stated would have no effect on the Veteran's part-time job at the time.  

As for the left knee, the Veteran reported experiencing pain daily precipitated by sitting too long or walking more than two blocks.  No other functional limitations were noted.  After a physical examination, the examiner found that the left knee would impede occupational functioning in the form of restricting walking and sitting.  

Moving on to the intervertebral disc narrowing, the Veteran reported experiencing intermittent back pain with no other symptoms.  After a physical examination, the examiner found that the intervertebral disc narrowing would have no impact on the Veteran's occupational functioning other there preventing him from doing any heavy lifting.  

In a December 2005 progress note prepared by Dr. W.L., the Veteran reported left knee pain while walking that had been occurring for a long time.  A physical examination showed that the Veteran was limited to walking about two blocks at a time due to his left knee disability.  Thereafter, in an October 2006 note, Dr. W.L. stated that the Veteran would need to be out of work for three months to recover from his left knee surgery.  In November 2007 a progress note shows that the Veteran began to complain of right ankle symptoms to Dr. W.L.  He was evaluated as having posterior tibial tendonitis.  A February 2008 X-ray examination revealed a healed medial malleolus fracture.  Dr. W.L.'s impression was pes planus with tight triceps surae.  

The Veteran was afforded a new examination to evaluate his left knee disability in January 2008.  He reported that he was limited to standing for no more than 15 to 30 minutes and walking no more than a quarter of a mile. When asked what impact the left total knee arthroplasty would have on the Veteran's occupational function, the examiner did not offer an opinion, stating only that the Veteran was not employed at the time of the examination.  The examiner did find that the left knee disability would have a mild to moderate impact on some of the Veteran's daily activities.  

As detailed previously, in an April 2009 statement, B.J., the Veteran's former coworker, stated that the Veteran worked as a temporary employee from December 2008 to April 2009 as a ticket seller.  B.J. asserted that the Veteran would report to work in obvious physical pain and with difficulty walking.  According to B.J., the Veteran told her that his knees were hurting him on occasion.  

The Veteran was afforded a new VA audiology examination to evaluate his bilateral SNHL and tinnitus conditions in August 2013.  The examination confirmed that he had hearing loss and tinnitus bilaterally.  During the examination the Veteran reported that he had to leave his part-time job selling tickets because he could not understand what people were saying.  It was the examiner's opinion that the hearing loss would make it difficult for the Veteran to understand speech in all listening environments.  

The Veteran was also afforded a new VA examination in August 2013 to evaluate the severity of his intervertebral disc narrowing.  He reported symptoms of increasing pain and stiffness in the lower back when he was tired.  He specifically denied experiencing symptoms of radicular pain in the legs as well as lower extremity numbness or weakness.  A physical examination revealed functional loss in the form of pain on movement.  The examiner opined that the intervertebral disc narrowing would have no impact on the Veteran's ability to work, as the Veteran would still be able to do light physical and sedentary work.  

In an addendum to the July 2013 knee examination previously discussed, the examiner noted that the Veteran's bilateral knee conditions would restrict him to walking two blocks and standing for five minutes at a time.  In the examiner's opinion that Veteran would still be capable of light work in sedentary employment. 

In a January 2017 addendum opinion, a VA examiner reviewed the claims file and opined that the Veteran's lumbar spine condition, left knee condition, and right ankle condition could present functional impairment that may impact physical employment involving lifting, bending, and prolonged standing and walking.  However, the examiner also commented that these impairments could be remedied with reasonable accommodations per federal guidelines, and as such sedentary employment would not be impact by these disabilities.  In addition, the examiner found that the hearing loss and tinnitus would not impact sedentary or physical employment.  

The claims file shows a consistent history of VA examiners determining that the Veteran's service-connected disabilities did not preclude substantially gainful employment, so long as the Veteran avoided heavy physical labor.  Furthermore, the Veteran has not presented any documentary evidence to support his assertion that he was unable to secure substantially gainful employment due to his service-connected disabilities.  Although the Veteran's former full-time employer stated that the Veteran informed the company after leaving in March 2003 that he would not be able to return to work for medical reasons, there is no documentation in the claims file to substantiate the Veteran's assertion at that time that he would not be able to return to work.  Following the Veteran's left knee replacement surgery, Dr. W.L. prepared an October 2006 note stating that the Veteran would only be precluded from work for three months, suggesting that he was able to work prior to the left knee surgery.  

Moreover, while the Board recognizes that the Veteran has claimed he left his part-time job as a ticket counter officer because he had difficulty hearing customers, the January 2017 examiner found that the bilateral hearing loss and tinnitus would have no impact on the Veteran's occupational functioning.  It is further noted that the Veteran's coworker B.J. did not discuss the Veteran's hearing difficulties in her statement regarding the Veteran's employment as a ticket counter officer. 

In summation, the Veteran has presented no definitive medical evidence to demonstrate that he was unable to secure substantially gainful employment due to his service-connected disabilities.  VA examiners have never found this to be the case either, and, given the rationales presented by the examiners, the Board finds their opinions to be of greater probative value than that of the Veteran..  Under these circumstances, the Board does not find that the Veteran's service-connected disabilities prevented him from securing employment during the period on appeal.  Accordingly, the Board finds that referral for extraschedular consideration of TDIU is not warranted, and thereafter, TDIU on a schedular basis is also not warranted. 


ORDER

Entitlement to service connection for a left knee disability is denied. 

Entitlement to TDIU is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


